Ehrlich, C. J.
The action is on bonds of indemnity to the sheriff, and by •the judgment herein the sheriff recovers the amount he was obliged to pay by reason of doing the acts he was required to do and was indemnified against. There was no proof of negligence on the part°of the plaintiff, or that he of .his own volition did or omitted to do any act, whereby the damages were •created or increased. He was under no obligation (without request) to insure the property lost by fire;’ and, there being a disputed claim of title to the property seized, it could not be safely determined whether any part of the prop■erty ought to be returned to the defendant in the original action or to the claimants of it. Ho injustice has been done to the defendants. The judgment herein hereby indemnifies the sheriff, and that is what the defendants ■agreed to do. We find no error. Judgment affirmed, with costs. All concur.